United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-3486
                                ___________

George L. Shepard; Karan L.       *
Shepard,                       *
                           *
         Appellants,              *
                           * Appeal from the United
States
    v.                     * District Court for the
                           * District of Nebraska.
Harold W. Clarke; John Dahm;      *
Barb Hoagland; Jack Falconer,     * [ UNPUBLISHED]
                           *
         Appellees.            *
                      ___________

                                            Submitted:        September 17,
1997
                                                   Filed:      September 22,
1997
                                ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                      ___________

PER CURIAM.

    Nebraska prisoner George L. Shepard and his wife
Karan L. Shepard appeal the district court&s1 grant of
summary judgment to Nebraska prison officials in this 42
U.S.C. § 1983 action against Lincoln Correctional Center
correctional officers and supervisory officials.     The


       1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Shepards   alleged   that   the   correctional   officers
retaliated




                            -2-
against George for filing grievances by refusing to let
Karan use padded chairs during visits and by denying
visitation on occasions when Karan did not wear a
brassiere.     The Shepards also alleged that the
supervisory officials condoned the correctional officers&
actions by denying George&s grievances.

     Following our de novo review, see Yowell v. Combs,
89 F.3d 542, 544 (8th Cir. 1996) (standard of review), we
find that summary judgment was proper. See 8th Cir. R.
47B.

    Accordingly, we affirm the judgment of the district
court.

    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-